Title: On Absentee Governors: II, 27 August 1768
From: Franklin, Benjamin
To: 


There are some advocates for the Ministers so extremely forward, that they cannot wait till they obtain a true information of facts. Even Daylight unluckily is very much in the dark himself. The truth is, that NOT ONE of the officers he mentions, except Sir Jeffery Amherst, have been ordered to their posts, not even the Governors of Maryland and Pennsylvania, whom he expressly says are gone, or going; an appointment of a new deputy by the former being actually approved by the Am——n S——ry, AT THE VERY TIME of Sir Jeffery’s removal, and that Governor (Lord Baltimore) instead of being gone to Maryland, (his post) is gone to France, or Turky, or some-where else, on his travels. The other Governor too, Mr. P——, may, to all appearance, stay and indulge himself here as long as he pleases, while he can continue his bows to our new Haman, the S——y, which it seems honest Mordecai unfortunately omitted. What makes his case the harder is, that in the long and laborious service of the American war, he had so little attention to his own interest, that he returned without making a Sixpence; and as the having done a worthy man one injury generally inclines the aggressor to follow it with a second and a third, we may, for aught I know, (but God forbid!) live to see another Bellisaire ! I am, your’s, &c.
Twilight.
